    8:19-cv-00418-RFR-SMB Doc # 40 Filed: 02/18/21 Page 1 of 1 - Page ID # 220


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BRIAN W. JONES,

                    Plaintiff,                                       8:19CV418

      vs.
                                                     AMENDED TRIAL SETTING ORDER
METAL PANELS, INC.,

                    Defendant.

        THIS MATTER is before the Court on the Defendant’s unopposed Motion to Amend Order
Setting Trial (Filing No. 38.) The motion is granted. Accordingly,

      IT IS ORDERED:

      1)     The Jury Trial of this case is set to commence before Robert F. Rossiter, Jr., United
             States District Judge, in Courtroom 4, Roman L. Hruska Federal Courthouse, 111
             South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on August 9, 2021, or as soon
             thereafter as the case may be called, for a duration of five (5) trial days. This case is
             subject to the prior trial of criminal cases and such other civil cases as may be
             scheduled for trial before this one. Jury selection will be held at the commencement
             of trial.

      2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
             judge on July 16, 2021 at 10:00 a.m., and will be conducted by video conferencing.
             Video conference instructions are found at Filing No. 39.

      3)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed
             to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on July 13, 2021.

      4)     Motions in limine shall be filed seven days before the pretrial conference. It is not the
             normal practice to hold hearings on motions in limine or to rule on them prior to the
             first day of trial. Counsel should plan accordingly.

      5)     All requests for changes of deadlines or settings established herein shall be directed to
             the undersigned magistrate judge, including all requests for changes of trial dates.
             Such requests will not be considered absent a showing of due diligence in the timely
             progression of this case and the recent development of circumstances, unanticipated
             prior to the filing of the motion, which require that additional time be allowed.


      Dated this 18th day of February, 2021.
                                                   BY THE COURT:


                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
